UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7063



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BERNARD GIBSON, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
94-454-PJM)


Submitted:   September 10, 2003        Decided:     November 17, 2003


Before NIEMEYER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bernard Gibson, Jr., Appellant Pro Se. Stuart A. Berman, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bernard   Gibson,   Jr.,   appeals   the   district   court’s   order

denying his motion filed under 18 U.S.C.A. § 3582(c) (West 2000 &

Supp. 2003).   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court. See United States v. Gibson, No. CR-94-454-PJM (D.

Md. filed July 1, 2003; entered July 4, 2003).               We deny as

unnecessary Gibson’s motion for general relief, in which he sought

a certificate of appealability, because Gibson’s appeal is not from

“the final order in a proceeding under [28 U.S.C.] section 2255.”

28 U.S.C. § 2253(c)(1)(B) (2000).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                AFFIRMED




                                   2